Exhibit 10.9


SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) is made by and among Philip A.
Pendergraft (“Executive”), Penson Worldwide, Inc., a Delaware corporation
(“PWI”) and , Penson Financial Services, Inc. (“PFSI” and collectively with PWI,
the “Company”), effective July 16, 2012.
RECITALS


A.    Executive and PWI have entered into an Amended and Restated Employment
Agreement dated as of December 31, 2008, as amended February 2, 2012 (the
“Employment Agreement”).
B.    Executive is currently serving as the Chief Executive Officer of the
Company and a member of PWI’s board of directors (the “Board”).


C.    The parties have agreed that Executive’s employment with the Company will
terminate and Executive will be entitled to receive a severance payment and
benefits.


D.    Executive understands that the severance payment and benefits are
conditioned upon his compliance with the terms and provisions of this Agreement,
including his delivery to the Company of an effective general release of all
claims against the Company and its affiliates and his adherence to the covenants
imposed upon him pursuant to the provisions of this Agreement.
AGREEMENT
Based on the foregoing and in consideration of the mutual covenants set forth in
this Agreement, Executive and the Company hereby agree as follows:
1.Termination of Employment. Executive’s employment with the Company shall
terminate on July 16, 2012 (the “Separation Date”), and Executive shall
thereupon cease to hold the position of Chief Executive Officer or any other
position with the Company or any of its subsidiaries other than as set forth
below, and he will resign from his position as a Board member. As of the
Separation Date, Executive will not be required to perform any further duties or
responsibilities or render any additional services in any capacity, whether as
an employee, Board member, consultant or otherwise, other than as set forth
below, and will not be authorized to bind or make any commitments on behalf of
the Company. Accordingly, on the Separation Date, Executive will incur a
Separation from Service for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). Notwithstanding the foregoing, Executive
will continue to serve as the non-executive Chairman of the board of directors
of two of the Company’s subsidiaries, Penson Financial Services, Inc. and Nexa
Technologies, Inc. Executive will serve in these roles as a

1



--------------------------------------------------------------------------------


non-employee without pay, other than as set forth in Section 8 below.
2.    Cessation of Executive Benefits. Except as otherwise required by law or by
the express terms of the plan in which Executive participates, Executive shall
cease to be entitled to any further Executive benefits or perquisites from the
Company effective as of the Separation Date, and Executive shall, as of such
Separation Date, cease participation in all employee plans of the Company,
including (without limitation); (i) participation in the Company’s Employee
Stock Purchase Plan, (ii) eligibility for participant contributions or
Company-matching contributions under the Company’s 401(k) plan and (iii)
participation in the Company’s group health care, life insurance and disability
insurance plans, except for any post-employment coverage under the Company’s
group health care plan to which he is entitled pursuant to his statutory COBRA
coverage rights. In addition, Executive shall not accrue any other benefits,
including (without limitation) vacation, flexible spending, leave entitlement,
severance or other compensation after the Separation Date. However, Executive
shall be entitled to the full value of any benefits accrued under the Company’s
employee benefit plans prior to the Separation Date and to the additional
benefits provided pursuant to the express terms of this Agreement following the
Separation Date.
3.    Severance Benefits. PWI and PFSI jointly and severally agree to make the
payments and provide the benefits described below (the “Severance Benefits”),
during the Severance Period, subject to the conditions and limitations set forth
in Section 4 below.
A.    The Company will pay Executive cash severance (“Cash Severance”) in an
aggregate amount equal to Six Hundred Thousand Dollars ($600,000). Three Hundred
Thousand Dollars ($300,000) of the Cash Severance (the “Initial Payment”) shall
be paid to Executive within five (5) business days following the Effective Date,
as defined in the General Release required under Section 4. The remaining Three
Hundred Thousand Dollars ($300,000) of the Cash Severance shall be paid in
successive equal installments over the Severance Period on each successive
regularly scheduled pay date for the Company’s salaried employees commencing on
the first pay date following the date of payment of the Initial Payment. The
Severance Period shall extend for 12 months from the date of payment of the
Initial Payment.
B.    COBRA Premium Payments. Provided Executive and/or his dependents are
eligible and timely elect to continue their healthcare coverage under the
Company’s group health plan pursuant to their rights under COBRA, the Company
will reimburse Executive for the costs he incurs to obtain such continued
coverage for himself and his eligible dependents (collectively, the “Coverage
Costs”) during the Severance Period. In order to obtain reimbursement for such
Coverage Costs, Executive must submit appropriate evidence to the Company of
each periodic payment within sixty (60) days after the payment date, and the
Company shall within thirty (30) days after such submission reimburse Executive
for that payment. During the period such medical care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of Coverage Costs eligible for reimbursement in any one calendar year of such
coverage shall not affect the amount of Coverage Costs eligible for
reimbursement in any

2



--------------------------------------------------------------------------------


other calendar year for which such reimbursement is to be provided hereunder;
(ii) no Coverage Costs shall be reimbursed after the close of the calendar year
following the calendar year in which those Coverage Costs were incurred; and
(iii) Executive’s right to the reimbursement of such Coverage Costs cannot be
liquidated or exchanged for any other benefit. To the extent the reimbursed
Coverage Costs constitute taxable income to Executive, the Company shall report
the reimbursement as taxable W-2 wages and collect the applicable withholding
taxes, and any remaining tax liability shall be Executive’s sole responsibility.
4.    Severance Benefit Conditions & Limitations.
A.    In order to receive any Severance Benefits, Executive must execute a
Post-Termination General Release of All Claims Agreement, in the form attached
as Exhibit A hereto, which is made a part of this Separation Agreement (“General
Release”) within 21 days following Executive’s Separation Date; provided,
however, that the General Release becomes effective and enforceable in
accordance with its terms.
B.    In order to receive and continue to receive Severance Benefits, Executive
must comply with Executive’s obligations under the Confidential Information,
Invention Assignment and Arbitration Agreement (“Confidential Information
Agreement”) previously executed by Executive in accordance with its terms, and
must comply with the restrictions of this Section 4.C. For the purposes of this
Section 4.C, the following definitions shall apply: (i) “Business” means the
development, marketing and sales of technology-based processing solutions for
the execution, clearing, custody and settlement of securities, commodities
and/or foreign exchange transactions; (ii) “Customer” means any person, entity
or business that was a customer, or was specifically targeted to become a
customer, of the Company or any subsidiary during the one (1)-year period prior
to the Separation Date; (iii) “Territory” means and includes each of the fifty
(50) states of the United States of America and its protectorates, Canada, the
United Kingdom, Japan and Hong Kong; (iv) “Service Provider,” means any person
who is during the Severance Period, and was at any time during the one (1)-year
period prior to the Separation Date, an employee, consultant, or independent
contractor of the Company or any subsidiary; and (v) “Apex Entity” means Apex
Clearing Holdings LLC, Apex Clearing Corporation or any entity affiliated with
Apex Clearing Holdings LLC.
(i)    Non-Solicitation of Service Providers. During the Severance Period,
Executive shall not, anywhere in the Territory, on Executive’s own behalf or on
behalf of any other person or entity (other than an Apex Entity), either
directly or indirectly recruit, encourage or solicit any Service Provider to
leave or reduce that Service Provider’s employment with or services to the
Company or any subsidiary.
(ii)    Non-Solicitation of Customers. During the Restriction Period, Executive
shall not, anywhere in the Territory, on Executive’s own behalf or on behalf of
any other person or entity (other than an Apex Entity), either directly or
indirectly, contact, recruit, encourage or solicit any Customer with respect to
the Business.

3



--------------------------------------------------------------------------------


(iii)    Non-Competition. During the Severance Period, Executive shall not,
anywhere in the Territory, whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director, joint venturer,
trustee, stockholder, investor, lender or guarantor of any corporation,
partnership or other entity (other than an Apex Entity), or in any other
capacity, either directly or indirectly (on Executive’s own behalf or on behalf
of any other person or entity (other than an Apex Entity)) (a) engage in the
Business or (b) permit Executive ’s name to be used in the Business.
Notwithstanding the foregoing, Executive may own, directly or indirectly, solely
as an investment, up to two percent (2%) of any class of “publicly traded
securities” of any business that is competitive with or similar to the Business
or any person who owns a business that is competitive with or similar to the
Business Executive acknowledges and agrees that each of the restrictions of this
Section 4.C. is reasonable with respect to subject matter, length of time, and
geographic area, and will not prevent Executive from pursuing an occupation or
living during the Severance Period.
C.    In the event that Executive breaches any of Executive’s obligations under
Section 4.C. above prior to expiration of the Severance Period:
(i)    Executive shall cease to be entitled to any further Severance Benefits,
otherwise to be provided under Section 3 above, except that Executive shall be
eligible to receive or retain, as the case may be, Severance Benefits equal to
fifty percent (50%) of the total amount of Severance Benefits to which Executive
otherwise would have been eligible to receive in the absence of such breach. Any
additional payments that Executive is eligible to receive pursuant to this
Section 4.D. in order to bring the total amount of Severance Benefits to 50%
shall be paid at the same time or times as such payments would otherwise have
been paid under Section 3;
(ii)    The Company shall be entitled to recover from Executive any and all
amounts that may have been paid to or on behalf of Executive as Severance
Benefits in excess of fifty percent (50%) of the total amount of Severance
Benefits to which Executive otherwise would have been eligible to receive in the
absence of Executive’s breach; and
(iii)    The Company shall be entitled to take any and all action(s) necessary
to pursue legal and equitable remedies against Executive, including, without
limitation, injunctive relief.
D.    Severance Benefits provided under Section 3 above shall in all cases be
reduced by any payments or benefits to which Executive may be entitled under the
federal Worker Adjustment Retraining Notification Act, and/or under any
applicable state law counterpart statute.
E.    Severance Benefits under Section 3 above shall be the only severance
and/or measure of damages or loss to which Executive shall be entitled upon
termination of Executive’s employment or service with the Company or any
subsidiary. Except as set forth in Section 3 above, no other amounts or benefits
shall be owed to Executive, including but

4



--------------------------------------------------------------------------------


not limited to under any other plan, program or practice of the Company or of
any subsidiary or affiliate of the Company.
5.    Options and Other Equity Awards.
A.    Executive’s outstanding stock options and restricted stock units, to the
extent those equity awards are not vested on the Separation Date in accordance
with their existing terms, shall immediately terminate on the Separation Date,
and Executive shall cease to have any further right or entitlement to acquire
any shares of the Company’s common stock under those cancelled equity awards.
Any and all of Executive’s stock options that are vested and outstanding on the
Separation Date shall be subject to the limited post-Separation Date exercise
period currently in effect for Executive’s outstanding stock options which
generally is three (3) months measured from such Separation Date.
B.    Executive agrees that he will fully comply with all Company rules and
policies, including all insider-trading policies, with regard to his vested
stock options and/or restricted stock units and any purchase and/or sale of
Company stock.
C.    Executive understands and agrees that, because he is on the Company’s
blackout list, he will remain on the blackout list and subject to applicable
trading restrictions until the next trading window opens. Executive further
understands and agrees that because his Separation Date falls within a closed
window, he may not engage in any open market transactions in the Company’s stock
until the window opens and, regardless of whether the window has opened, he may
never trade on material, non-public information. Trading windows generally open
on the second trading day following public release of earnings information for
the prior quarter and close beginning with the close of the market on the last
day of the second month of each quarter.
6.    Acknowledgement. Executive acknowledges and agrees that the Severance
Benefits and all other consideration to be provided to him under this Agreement
are in lieu of any severance benefits payable under the Employment Agreement.
Executive also understands that none of the consideration or benefits provided
by this Agreement shall be paid to him if the Release conditions set forth in
Section 4 are not satisfied.
7.    Accrued Salary, Expenses and Vacation Pay. On the Separation Date, the
Company shall pay Executive (i) any earned but unpaid base salary through that
date, (ii) any unreimbursed business expenses incurred by Executive for which
timely documentation has been submitted and (iii) an amount equal to his accrued
but unpaid vacation pay (based on his current rate of base salary), if any.
These amounts will be paid regardless of whether Executive satisfies the
Severance Benefits requirements of Section 4. For business expenses incurred
before the Separation Date for which documentation has not been submitted,
Executive understands and agrees that he will submit such documentation within
thirty (30) days of the Separation Date. Any business expenses submitted after
thirty (30) days following the Separation Date will not be reimbursed. In
addition, Executive understands that all expenses submitted must be in
compliance with the Company’s standard Travel and Expense Policy in effect as of
the date of this Agreement.

5



--------------------------------------------------------------------------------


8.    Cooperation with the Company. For up to twenty (20) hours per month during
the Severance Period, Executive agrees to be available to provide services to
the Company through his role as non-executive Chairman of the boards of
directors of Penson Financial Services, Inc. and Nexa Technologies, Inc.,
including cooperation with the Company and/or its attorneys with respect to any
administrative, judicial or other proceeding of which the Company believes
Executive may have any knowledge or information that may be relevant to such
proceeding. To the extent that the Company requests more than twenty (20) hours
per month of time commitment, such additional commitment will be at the
Executive’s sole discretion and the Company will compensate Executive for such
additional time at the rate of two hundred dollars ($200) per hour, payable
monthly in arrears.
9.    Confidentiality of Agreement. Executive shall maintain the terms and
conditions of this Agreement completely confidential and shall not disclose them
to any person, except members of his immediate family, accountant or attorney
and to them only after they agree to be bound by this confidentiality provision.
10.    Withholding Taxes. The Company shall withhold from all amounts payable to
Executive under this Agreement all Federal, state, local or foreign taxes
required to be withheld pursuant to any applicable law or regulation, and
Executive shall only receive the net amount remaining after such taxes have been
withheld.
11.    Mandatory Arbitration. Any and all disputes by and among any of the
parties that arise from or relate to this Agreement shall be resolved through
final and binding arbitration which shall be instead of any civil litigation,
except to the extent specifically set forth in Section 13.E. below. Each of the
parties hereby waives their respective right to a jury trial as to such
disputes, and understands and agrees that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction thereof. The provisions of this Section 13 shall
replace and supersede the provisions of Section 5 of the Confidential
Information Agreement in its entirety.
A.    Arbitration shall be conducted in Dallas, Texas, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA Rules”) then in effect and to the extent
consistent with applicable law, although the arbitrator may be selected by
mutual agreement of the parties and need not be a panel member of the American
Arbitration Association. It is the parties’ intent that, prior to initiating
arbitration proceedings, the parties shall mediate their dispute with one
another in a good faith attempt to avoid the necessity of resolving their
disputes through arbitration proceedings.
B.    The arbitrator shall allow the discovery authorized and/or required by
applicable law in arbitration proceedings, including but not limited to
discovery available under applicable State and/or federal arbitration statutes,
including the Federal Arbitration Act.
C.    The arbitrator shall issue a written award that sets forth the essential

6



--------------------------------------------------------------------------------


findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by applicable
law in connection with the asserted claims or disputes. The arbitrator’s award
shall be subject to correction, confirmation, or vacation, as provided by any
applicable law setting forth the standard of judicial review of arbitration
awards.
D.    Each party to the arbitration shall bear their own respective attorneys’
fees and costs incurred in connection with the arbitration; and the parties
shall share equally the arbitrator’s fees, unless law applicable at the time of
the arbitration hearing requires otherwise. The arbitrator shall award
attorneys’ fees and costs of arbitration to the prevailing party. If there is a
dispute as to which of the Parties is the prevailing party in the arbitration,
the Arbitrator will decide this issue.
E.    Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of Sections 2 and 4 of the
Confidential Information Agreement may, at the election of the Company in its
sole discretion, be brought in any state or federal court of competent
jurisdiction. In connection therewith, Executive acknowledges that his breach of
or other failure to comply with any provision of the foregoing Sections would
cause irreparable harm to the Company for which there is no adequate remedy at
law, and that in the event of such breach or failure the Company shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance, or other equitable relief to prevent the violation of his
obligations thereunder.
F.    To the extent that any of the AAA Rules or anything in this Section 13
conflicts with any arbitration procedures required by applicable law, the
arbitration procedures required by applicable law shall govern. In the event
Executive is a registered representative under the rules of the Financial
Industry Regulatory Authority (“FINRA”), then notwithstanding anything to the
contrary in this Section, if required by the rules of FINRA, the arbitration
shall be conducted in accordance with the rules and procedures of FINRA, the
Company’s Employee Handbook and other Company documentation (each of which
contain policies and procedures relating to FINRA arbitration).
12.    Severability. If any provision of this Agreement as applied to any party
or to any circumstance should be adjudged by a court of competent jurisdiction
or determined by an arbitrator to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement, as the case may
be, shall continue in full force and effect.

7



--------------------------------------------------------------------------------


13.    Miscellaneous Provisions.
A.    Additional Documents. The parties will execute all such further and
additional documents and undertake all such other actions as shall be
reasonable, convenient, necessary or desirable to carry out the provisions of
this Agreement.
B.    Notices. Written notices required or permitted to be given pursuant to
this Agreement shall be given as follows:
To the Company:
Penson Worldwide, Inc.
1700 Pacific Avenue, Suite 1400
Dallas, Texas 75201
Attn: Chairman, Board of Directors



Penson Financial Services, Inc.
1700 Pacific Avenue, Suite 1400
Dallas, Texas 75201
Attn: Chairman, Board of Directors


To Executive:
Philip A. Pendergraft
3618 Lake Powell Drive
Arlington, Texas 76016

    
C.    Integration. This Agreement constitutes a single, integrated written
contract expressing the entire Agreement of the parties concerning the subject
matter referred to in this Agreement. No covenants, agreements, representations,
or warranties of any kind whatsoever, whether express or implied in law or fact,
have been made by any party to this Agreement, except as specifically set forth
in this Agreement. All prior and contemporaneous discussions, negotiations, and
agreements (including the Employment Agreement) have been and are merged and
integrated into, and are superseded by, this Agreement; provided, however, that
the Confidential Information Agreement, the General Release, the Indemnification
Agreement between the Company and Executive, and all agreements evidencing
Executive’s outstanding stock options, restricted stock units or other equity
awards from the Company shall remain in full force and effect in accordance with
their respective terms unless otherwise modified by this Agreement.
D.    Modifications. No modification, amendment, or waiver of any of the
provisions contained in this Agreement, or any future representation, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any party to this Agreement unless made in writing and signed by
each of Executive and the Company.
E.    Non-Reliance on Other Parties. Except for statements expressly set forth
in this Agreement, no party has made any statement or representation to any
other party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation, or promise
of any other party, or of any

8



--------------------------------------------------------------------------------


representative or attorney for any other party, in executing this Agreement or
in making the settlement provided for in this Agreement.
F.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon Executive and the personal representatives of his estate
and the successors and assigns of the Company. In the case of the Company, this
Agreement is intended to release and inure to the benefit of any affiliated
corporations, parent corporations, brother-sister corporations, subsidiaries
(whether or not wholly owned), divisions, shareholders, officers, directors,
agents, representatives, principals, Executives, and any and all other related
individuals and entities.
G.    Applicable Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Texas without taking into account conflict
of law principles.
H.    Counterparts. This Agreement maybe executed and delivered in any number of
counterparts or copies (“Counterparts”) by the parties to this Agreement. When
each party has signed and delivered at least one Counterpart to the other party
to this Agreement, each Counterpart shall be deemed an original and, taken
together, shall constitute one and the same Agreement, which shall be binding
and effective as to the parties to this Agreement. Such delivery may be made by
confirmed facsimile transmission.
I.    Independent Advice from Counsel. Executive has received prior independent
legal advice from legal counsel of his choice with respect to the advisability
of executing this Agreement. Executive has also obtained his own legal counsel
with respect to the tax implications of the payments and benefits to be provided
to him under this Agreement, and Executive shall be solely responsible for the
payment of any federal, state or local taxes that he may incur, in excess of the
amounts withheld pursuant to Section 12, as a result of those payments and
benefits. Executive hereby releases the Company (and its subsidiaries and
successors) and agrees to indemnify and hold the Company harmless from any and
all liability, including, without limitation, all penalties, interest and other
costs that may be imposed by any tax authorities with respect to any tax
obligations that may arise as a result of any payments under this Agreement.
J.    Knowing and Voluntary Agreement. Each party acknowledges that he or it is
entering into this Agreement knowingly and voluntarily after having had an
opportunity to negotiate with regard to the terms of this Agreement, to receive
advice with regard to it, to carefully read and consider its terms, and to make
such investigation of the facts pertaining to the settlement and this Agreement
and of all matters pertaining to this Agreement as such party deems necessary or
desirable.



9



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have approved and executed this Agreement
on the dates specified below.
    
THE COMPANY:


PENSON WORLDWIDE, INC.




By: /s/ David Johnson        






Dated: July 2, 2012    


PENSON FINANCIAL SERVICES, INC.




By: /s/ Roger J. Engemoen, Jr.        






Dated: July 2, 2012    


    






EXECUTIVE:




/s/ Philip A. Pendergraft


Philip A. Pendergraft


        
        
Dated: July 2, 2012    



10



--------------------------------------------------------------------------------


EXHIBIT A


POST-TERMINATION GENERAL RELEASE OF ALL CLAIMS AGREEMENT
This Post-Termination General Release of All Claims Agreement (“Agreement”) is
entered into between Penson Worldwide, Inc. (“Company”), and Philip A.
Pendergraft (“Executive”), collectively referred to as the “Parties.” This
Agreement is effective on the eighth day after Executive executes this Agreement
(“Effective Date”).
In consideration for the severance benefits offered by the Company to Executive
pursuant to his Separation Agreement dated July 16, 2012 (the “Separation
Agreement”), Executive agrees as follows:
1.Termination of Employment. Executive's employment with the Company is
terminated effective July 16, 2012 (“Termination Date”).


2.Release of Claims.


(a)In exchange for the consideration provided in the Separation Agreement,
Executive hereby expressly waives, releases, and forever discharges the Company
and its predecessors, successors, assigns, divisions, subsidiaries, parents,
affiliates, officers, directors, executives, managers, supervisors, employees,
partners, agents, attorneys and representatives (hereinafter the “Released
Parties”), from any and all claims, demands, and causes of action that Executive
has or claims to have, whether known or unknown, of whatever nature, that exists
or may exist as of the date Executive executes this Agreement, including, but
not limited to, claims arising from Executive's employment with the Company
and/or the termination thereof. As used in this paragraph, with the exception of
claims for unemployment benefits, benefits in which Executive is vested, or
claims of indemnification arising under any previously executed indemnification
agreement, the Company's charter documents, existing insurance policies or
applicable law, which are specifically excluded, “claims,” “demands,” and
“causes of action” include, but are not limited to, contract claims (express or
implied), equitable claims, fraud claims, tort claims, discrimination claims,
harassment claims, retaliation claims, personal injury claims, emotional
distress claims, defamation claims, negligence claims, invasion of privacy
claims, public policy claims, wage claims, claims for stock options and/or for
vesting of options, commissions/bonus pay, claims for severance pay, vacation
pay, sick pay, debts, accounts, attorneys' fees, compensatory damages, punitive
damages, and/or liquidated damages, and any and all claims arising under the
U.S. or Texas Constitutions; the Americans with Disabilities Act of 1990
(“ADA”), as amended; the Family and Medical Leave Act of 1993 (“FMLA”), as
amended; the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended;
the Employee Retirement Income Security Act of 1974 (“ERISA”); Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991; the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); the Worker
Adjustment and Retraining Notification Act (“WARN”); the Texas Labor Code,
including the Texas Commission on Human Rights Act and Section 451.001 of the
Texas Workers' Compensation Act; or any other applicable federal, state or local
law, rule, ordinance or regulation (“Released

11



--------------------------------------------------------------------------------


Claims”). Executive further represents and warrants that Executive has been
fully and properly paid for all hours worked and that Executive has received all
leave (state and federal), in accordance with applicable law. Executive
specifically further acknowledges and agrees that: (i) during Executive's
employment with the Company, Executive was allowed to take all leave and
afforded all other rights to which Executive was entitled under the FMLA; and
(ii) the Company has not in any way interfered with, restrained or denied the
exercise of (or attempt to exercise) any FMLA rights, nor terminated or
otherwise discriminated against Executive for exercising (or attempting to
exercise) any such rights. The claims being released do not include any claims,
actions, causes of action, suits, demands, or proceedings that Executive may
have against the Released Parties (1) arising from any breach of this Agreement
or the severance provisions of the Separation Agreement; (2) arising after the
date Executive signs this Agreement; (3) that cannot be waived as a matter of
law; and (4) that are specifically excluded from the definitions of “claims,”
“demands,” and “causes of action” (collectively, the “Excluded Claims”).


(b)IMPORTANT NOTICE REGARDING RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA”):


Without in any way limiting the generality or scope of the Release of Claims set
forth in this paragraph 2, Executive hereby acknowledges that Executive
knowingly and voluntarily enters into this Agreement with the purpose of waiving
and releasing any age discrimination claims Executive may have under the ADEA,
and acknowledges and agrees that:
(i)
This Agreement is written in a manner in which Executive fully understands;

(ii)
Executive specifically waives any rights or claims arising under the ADEA;

(iii)
This Agreement does not waive rights or claims under the ADEA that may arise
after the date this Agreement is executed;

(iv)
The rights and claims waived in this Agreement are in exchange for consideration
over and above anything to which Executive is already entitled;

(v)
Executive has been advised in writing to consult with an attorney prior to
executing this Agreement, and has, in fact had an opportunity to do so;

(vi)
Executive has been given a period of up to at least twenty-one (21) days, if
desired, within which to consider this Agreement. Any changes made to this
Agreement, whether material or immaterial, will not restart the running of this
21-day period; and

(vii)
Once executed, Executive has a period of seven (7) days within which Executive
can revoke this Agreement, and the Agreement shall not be effective until the
7-day revocation period has been exhausted. Thus, the Effective Date of this
Agreement is the eighth day after this Agreement has been executed, provided it
was not revoked. If Executive chooses to revoke this Agreement, Executive must
do so in writing, and the revocation must be addressed and delivered to Daniel
Son, Penson Worldwide, Inc., 1700 Pacific Avenue, Suite 1400, Dallas, Texas
75201, (fax) (214) 765-1164, before the expiration of the 7-day revocation
period. If Executive delivers the revocation by hand or facsimile, the
revocation will be considered timely if delivered or faxed to Daniel Son at the
above address


12



--------------------------------------------------------------------------------


and/or fax number within seven (7) days of Executive's execution of this
Agreement. If Executive delivers the revocation by mail, the revocation will be
considered timely if it is mailed to Daniel Son at the above address and
postmarked within seven (7) days of Executive's execution of this Agreement.


(c)    Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive's right to challenge the waiver of an ADEA
claim or the filing of any charge with the EEOC or any state discrimination
agency or commission or to participate in any investigation or proceeding
conducted by those agencies. Further, Executive understands that nothing in this
Agreement would require Executive to tender back the money received under this
Agreement if Executive seeks to challenge the validity of the ADEA waiver, nor
does Executive agree to ratify any ADEA waiver that fails to comply with the
Older Workers' Benefit Protection Act by retaining the money received under the
Agreement. Further, nothing in this Agreement is intended to require the payment
of damages, attorneys' fees or costs to the Company should Executive challenge
the waiver of an ADEA claim except as authorized by federal or state law.
Notwithstanding the foregoing two sentences, as provided above Executive waives
any right to recover any monetary damages from any Released Party in a civil
suit brought by any governmental agency or any other individual on Executive's
behalf with respect to any Released Claim.
3.No Filing of Claims/Release of Unknown Claims. Executive represents and
warrants that Executive does not presently have on file and will not hereafter
file any lawsuits, claims, charges, grievances or complaints against the Company
and/or the Released Parties in or with any administrative, state, federal or
governmental entity, agency, board or court, or before any other tribunal or
panel or arbitrators, public or private, based upon any actions or omissions by
the Company and/or the Released Parties occurring prior to the Effective Date of
this Agreement. This representation and warranty does not apply to any Excluded
Claims that Executive may have against the Company.


4.No Admission of Liability. Executive understands that nothing in this
Agreement shall constitute or be treated as an admission of any wrongdoing or
liability on the part of the Released Parties.


5.No Assignment. Executive hereby represents and warrants that Executive has not
assigned or otherwise transferred to any person or entity any interest in any
claim, demand, action and/or cause of action Executive has, or may claim to have
against any Released Party.


6.Successors and Assigns. Executive understands and agrees that this Agreement
and all of its terms shall be binding upon Executive's representatives, heirs,
executors, administrators, successors and assigns.


7.Attorneys' Fees. Executive understands and agrees that in any dispute between
the Company and Executive regarding the terms of this Agreement and/or any
alleged breach thereof, that the prevailing party will be entitled to recover
its costs and reasonable attorneys' fees arising out of such dispute, provided
that such recovery is not otherwise prohibited by law.

13



--------------------------------------------------------------------------------


8.Confidential Information. Executive acknowledges that Executive executed a
Confidential Information Agreement with the Company in which Executive agreed to
maintain the confidentiality of certain trade secrets and/or proprietary
information belonging to the Company. Executive understands and agrees that
Executive's obligations under such confidentiality agreement survive the
termination of his/her employment with the Company and that Executive will
continue to be bound by the covenants contained in such confidentiality
agreement after the Termination Date.


9.Transition of Knowledge. Executive shall provide, cooperatively and in good
faith, to those person(s) designated by the Company, to effectively transition
to others Executive's job, technical, operational, and financial information and
knowledge, work product, and pending work, as and to the extent requested by the
Company during the 60-day period after the Termination Date.


10.Return of Company Property. Executive agrees that, to the extent Executive
has not already done so, Executive will return all Company property, other than
his Company laptop computer, no later than fifteen (15) days after the
Termination Date, including but not limited to Company property containing any
Confidential Information, in good working order, reasonable wear and tear
excepted, as a condition of receiving the severance benefits, including but not
limited to, personal computers (other than his Company laptop), fax machines,
scanners, copiers, diskettes, CD-ROM(s), USB flashdrives and/or other portable
electronic data storage devices, intangible information stored on diskettes,
software programs and data compiled with the use of those programs, software
passwords or codes, tangible copies of trade secrets and confidential
information, cellular phones, pagers, credit cards, telephone charge cards,
manuals, building keys and passes, courtesy parking passes, names and addresses
of all Company customers and potential customers, customer lists, customer
contacts, sales information, memoranda, sales brochures, business or marketing
plans, reports, projections, and any and all other information or property
previously or currently held or used by Executive that is or was related to
Executive's employment with the Company. Executive's retention of his Company
laptop is solely for use in connection with his ongoing responsibilities as
non-executive Chairman of the boards of directors of Penson Financial Services,
Inc. and Nexa Technologies, Inc., and will be subject to ongoing compliance with
his fiduciary duties and confidentiality obligations to the Company. Executive
may retain Executive's personal copies of documents evidencing Executive's hire,
compensation, benefits, stock options, Executive's employment agreement and
Confidential Information Agreement, and any documents that Executive may have
received as a stockholder of the Company. In addition, Executive confirms that
Executive has finalized and submitted all expense reports, if any, and agrees by
Executive's signature on this Agreement that any amounts owed to the Company as
of the Termination Date, if any, may be deducted from any payments made to
Executive by the Company consistent with applicable law.


11.Non-Disparagement. Unless subject to any subpoena, order, or other process of
any court or other governmental body,


(a)Executive agrees and represents that Executive will not at any time (i)
publicly

14



--------------------------------------------------------------------------------


disparage or encourage or induce others to publicly disparage the Company,
including any of its respective officers, directors, employees, representatives
or agents; and/or (ii) engage in conduct that is deliberately intended to injure
the Company's reputation and interests, including the reputations and interests
of its respective officers, directors, employees, representatives or agents; and


(b)the Company agrees that its Executive Officers will not publicly disparage or
encourage or induce others to publicly disparage Executive, or engage in conduct
that is deliberately intended to injure Executive's reputation and interests.


12.Headings. The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.


13.Integration. This Agreement, the Separation Agreement and the Confidential
Information Agreement express the entire agreement between the Parties with
respect to the subject matter hereof. Nothing in this Agreement supersedes or
replaces any of Executive's obligations under his Separation Agreement and the
Confidential Information Agreement that survive termination, including, but not
limited to (i) his agreement not to solicit Company employees, consultants,
independent contractors or customers and not to compete against the Company, for
a period of twelve (12) months following the Termination Date; (ii) his duty not
to violate the Confidential Information Agreement; and (iii) his (and the
Company's) agreement to arbitrate disputes. Moreover, nothing in this Agreement
supersedes any previously executed indemnification agreement as may be
referenced in paragraph 2 of this Agreement. No changes may be made to the
Agreement unless they are made in writing and signed and authorized by the
Company.


14.Choice of Law. This Agreement shall be exclusively governed by and construed
in accordance with the laws of the State of Texas without regard to the
conflicts of law provisions of Texas law, or of any other jurisdiction, except
where preempted by federal law. The Parties hereby agree that any dispute that
arise from or relate to or any action to enforce this Agreement shall be
submitted to final and binding arbitration in Dallas, Texas in accordance with
Section VIII.D. of the Employment Agreement.


15.Severability. Executive agrees that if any provision, or portion thereof, of
this Agreement is held to be invalid or unenforceable or to be contrary to
public policy or any law, for any reason, the remainder of the Agreement shall
not be affected thereby.


16.Multiple Counterparts. This Agreement may be executed and delivered in two or
more counterparts each of which when so executed and delivered shall be the
original, but such counterparts together shall constitute but one and the same
instrument.


17.Voluntary Agreement. EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT, AND REPRESENTS THAT
EXECUTIVE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY, AFTER HAVING BEEN

15



--------------------------------------------------------------------------------


ADVISED TO CONSULT WITH AN ATTORNEY OF EXECUTIVE'S OWN CHOOSING, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.


IN WITNESS WHEREOF, I have executed this Agreement on the date provided below.
BY: ____________________
Executive's Signature
Philip A. Pendergraft
DATED:
        
Penson Worldwide, Inc.


BY:    ____________________
DATED:



16

